DETAILED ACTION

This Office action is in response to papers filed on 6 April 2020.

Claims 1-20 are pending and presented for examination.

Applicant's submission of references on form PTO-1449, filed on April 6, 2020, has been considered. A signed copy of the form is attached. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-15, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. US 2021/0280188 A1 to Harada.
The published reference of prior art to Harada teaches of a method and system using a technique for controlling a device by using a user’s voice.  In doing so, the elements of the instant invention are taught/fairly suggested by the reference as explained herewith.
In consideration of the independent claims 1, 19, and 20, an information processing device and a non-transitory computer readable medium storing a program to execute the process is claimed as comprising a processor configured to – (the processor used to acquire biological data is taught in paragraph [0020]) 
output an instruction for turning equipment on or off in response to acquiring first biological information from a user that corresponds to turning the equipment on or off – (is taught in paragraphs [0020]-[0021] and [0084] as “controlling output of a device control command based on the text data by controlling necessity of operation determination to determine whether a predetermined operation (i.e. turning on or off) has been performed by the user based on the sleep state”), and 
output an instruction for setting a function level of the equipment according to second biological information from the user or environmental information that corresponds to a function level of the equipment in a case where the second biological information or the environmental information is acquired – (taught in paragraphs [0061]-[0063], [0072], and [0084].  The function level aspect taught in paragraph [0072] where the sleep states are used commensurate to the function levels, while the environmental 
Harada teaches the use of a non-transitory computer readable medium storing a program to execute the process in paragraph [0050] where “the non-transitory computer-readable recording medium recording an information processing program according causes a computer to perform functions of …” is stated.
Regarding claim 2 the processor is configured to output an instruction for turning on the equipment and output an instruction for setting a function level of the equipment according to the second biological information in a case where the second biological information is acquired within a predetermined amount of time from a point in time when the first biological information that corresponds to turning on the equipment is acquired is stated.  Harada teaches this element in paragraphs [0020]-[0021] as stated above in relation to the function level aspect being taught in paragraph [0072].  In paragraph [0066], biological data from a biosensor is associated with the first data and the sound data is equated to the second data.   
As per claims 5-8, the processor being additionally configured to confirm whether or not the biological information from the user acquired after the equipment begins to operate is biological information conforming to an intention of the user is recited.  In paragraph [0074] Harada describes the process of when the “the biological data of the user 103 is not detected, the sleep state determination unit 221 determines that the sleep state is the leaving bed state. When the biological data is detected from the state in which the biological data of the user 103 is not detected, the sleep state determination unit 221 determines that the sleep state is the lying in bed state. When the sleep state is an awake state after it is determined that the sleep state is the lying in bed state until falling asleep, the sleep state determination unit 221 determines that the sleep state is the pre-sleep awake state. When the sleep state is an awake state continuously for a predetermined period after it is determined that the sleep state is the lying in bed state, the sleep state determination unit 221 determines that the sleep state is the pre-sleep awake state. Note that the predetermined period is, for example, 15 minutes.”  
Claims 9-10 are directed to the processor being additionally configured to cause the equipment to operate in coordination with other equipment according to a result of the confirmation.  The feature is described by Harada in paragraphs [0094]-[0095] where the determination unit decides the operation is necessary.
In claims 11-12, the operation of the other equipment is decided according to a priority.  In paragraphs [0086]-[0087] Harada states that the command control unit includes an operation determination unit which determines the necessity of operating the device based upon the sleep rate of the user, the necessity being determined is commensurate with the priority of equipment operation. 
With regard to claims 13-15, the intention of the user is determined on a basis of behavior by the user and the biological information from the user.  This is taught by Harada in paragraph [0022] “determining the necessity of the operation determination based on the sleep state; when it is determined that the operation determination is necessary, (i) determining whether the predetermined operation has been performed by the user, and (ii) outputting the device control command when it is determined that the predetermined operation has been performed; and when it is determined that the operation determination is unnecessary, outputting the device control command.”  Here “the necessity” is stated as the need or intention of the user.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2021/0280188 A1 to Harada as applied to claims 1 and 2 above, and further in view of US Patent Application Publication No. US 2019/0290156 A1 to Shimauchi et al..
The invention of Harada is explained above.  
Claims 3 and 4 state that the first biological information and the second biological information are a same type of biological information in different frequency bands.  Although Harada teaches the collection of biological information for the control of devices, the reference of prior art falls short of identifying the frequency of the bandwidth of the information.  For this reason, in the same area of endeavor Shimauchi et al. (herein after referred to as “Shimauchi”) teaches the use of filter banks to analyze the signals as indicated in paragraph [0002].  As is well known, frequency analysis serves mainly to assess the physical magnitude of sound or vibration. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Harada with the 
. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2021/0280188 A1 to Harada as applied to claims 1 and 3 above, and further in view of US Patent Application Publication No. US 2019/0300001 A1 to Watanable.
The invention of Harada is explained above.  
With claims 16-18, the processor is additionally configured to evaluate an effect of the operation of the equipment on a basis of an amount of change in the biological information from the user.  In paragraph [0005] Harada states “technique is used during a period from lying in bed to rising (hereinafter also referred to as during sleeping period), there is a possibility of increasing the user's awakening degree.” But does not particularly address the effect of the equipment operation on an amount of change in the biological information.  For this reason, the prior art of Watanabe is relied upon.  Watanabe teaches the use of an operation appropriateness determination system using biometric sensing apparatus with daily operating devices.  In doing so, Watanabe states that a biological information estimation device and “the biological information estimation unit 103 estimates current biological information regarding an operator on the basis of the data accumulated in the storage device 104. The estimated biological information is a value of current biological information estimated on the basis of operation loads and biological information regarding the operator obtained in the past. For this reason, this information will be referred to as "estimated biological information". The operation appropriateness determination unit 105 compares estimated biological information and measured biological information regarding an operator with each other and determines operation appropriateness on the basis of a result of the comparison.” (emphasis added).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Harada with the operation appropriateness determination unit of Watanabe so as to calculate and estimate the biological information so as to evaluate the changes in a user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following documents are being cited below as they are relevant publications with the same inventive entity as the instant application.
US Patent Application Publication No. US 2021/0181843 A1		Tokuchi et al.
US Patent Application Publication No. US 2021/0173484 A1		Sato et al.
US Patent Application Publication No. US 2021/0165489 A1		Babu
US Patent Application Publication No. US 2021/0165488 A1		Tokuchi et al.
US Patent Application Publication No. US 2021/0072828 A1		Sato et al.
US Patent Application Publication No. US 2021/0063971 A1		Sato et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        February 9, 2022

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119